UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7588



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD NELSON, a/k/a Ronnie,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-57-H; CA-97-263)


Submitted:   February 28, 2005              Decided:   May 19, 2005


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Nelson, Appellant Pro Se. Jane J. Jackson, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ronald Nelson, a federal prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.*      An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    both   that   the   district    court’s      assessment    of   his

constitutional       claims     is   debatable       or    wrong   and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                    We have independently

reviewed the record and conclude that Nelson has not made the

requisite       showing.       Accordingly,     we    deny    a    certificate   of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately




     *
      The motion was styled, “Petition for Relief Under 28 U.S.C.
§ 1651 and Rule 60(b).”

                                      - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                      DISMISSED




                              - 3 -